DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to an apparatus with a controller being programmed to apply TES when the blood oxygen data indicates that the person's blood oxygen is below a predetermined threshold, so as to increase a resting tone of the person's tongue, classified in A61N1/3601.
II. Claims 8-16, drawn to an apparatus with a transcutaneous electrical nerve stimulation (TES) and a continuous positive airway pressure (CPAP) machine, and being programmed to regulate at least one of the TES and CPAP machine, based on the data indicative of blood oxygen level, so as to control at least one of the source of TES and the CPAP machine based upon the data indicative of person's blood oxygen level, classified in A61M16/06.
III. Claims 17-20, drawn to a method of controlling obstructive sleep apnea by stimulating one of more of the person's hypoglossal nerve, tongue muscles, submental muscles, anterior neck muscles, and/or jaw muscles with transcutaneous electrical stimulation (TES), classified in A61N1/0456.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; or (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different mode of operation as Group I applies TES when the blood oxygen data indicates that the person's blood oxygen is below a predetermined threshold, so as to increase a resting tone of the person's tongue whereas Group II controls both a TES and a CPAP machine based upon the data indicative of person's blood oxygen level.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed may be used to practice another and materially different process, such as transcutaneous electrical stimulation to treat any number of conditions, including but not limited to hypertension, diabetes, movement disorders, vertigo, Alzheimer’s, depression, etc.
Inventions III and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed may be used to practice another and materially different process, such as transcutaneous electrical stimulation to treat any number of conditions, including but not limited to hypertension, diabetes, movement disorders, vertigo, Alzheimer’s, depression, etc.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Steven J. Rocci on 10/3/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximately 90%” in claim 2 is a relative term which renders the claim indefinite. The term “approximately 90%” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner recommends deleting the phrase “approximately” to overcome this rejection.
Claim 5 recites the limitation "the pressure" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Also, in claim 5 line 3, “a mask” was referenced in claim 5 line 2 and should thus be “the mask”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad et al. (Pub. No.: US 2015/0073232 A1); hereinafter referred to as “Ahmad”, in view of Ignagni (Pub. No.: US 2020/0238084 A1).
Regarding claim 1, Ahmad discloses an apparatus (e.g. see [0121], “therapeautic device”) comprising a pulse oximeter (e.g. see [0125]), a source of transcutaneous electrical stimulation (TES) (e.g. see [0131], “microprocessor”) having a pair of electrodes (e.g. see [0142]) for delivering TES to a person, the electrodes being adapted to be applied to the person's skin adjacent the person's upper airway (e.g. see figure 13, [0142]) and to stimulate one or more nerves or muscles in the upper airway (e.g. see figure 13, [0142]) when TES is applied to the electrodes, and a controller (e.g. see [0131], “microprocessor”) adapted to receive blood oxygen data from the pulse oximeter.
Ahmed discloses the use of pulse oximetry (e.g. see [0113], [0121]) but is silent as to the controller being programmed to apply TES when the blood oxygen data indicates that the person's blood oxygen is below a predetermined threshold, so as to increase a resting tone of the person's tongue. Ignagni teaches that it is known to use such a modification as set forth in [0032]-[0033] ([0031]-[0032] of the provisional application) to provide an upper respiratory (e.g. see [0029]) closed-loop therapeutic stimulation regimen that responds in real-time (e.g. see [0033]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement a blood oxygen threshold as taught by Ignagni in the system of Ahmed, since said modification would provide the predictable results of an upper respiratory closed-loop therapeutic stimulation regimen that responds in real-time.
Regarding claim 2, Ahmed discloses the use of pulse oximetry (e.g. see [0113], [0121]) but is silent as to the predetermined threshold is approximately 90%. Ignagni teaches that it is known to use such a modification as set forth in [0032]-[0033] ([0031]-[0032] of the provisional application) to provide an upper respiratory (e.g. see [0029]) closed-loop therapeutic stimulation regimen that responds in real-time (e.g. see [0033]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a blood oxygen predetermined threshold of approximately 90% as taught by Ignagni in the system of Ahmed, since said modification would provide the predictable results of an upper respiratory closed-loop therapeutic stimulation regimen that responds in real-time.
Regarding claim 3, Ahmed discloses the controller is adapted to communicate with a smart phone to receive program instructions (e.g. see [0016], [0019], [0097], [0099]).
Regarding claim 4, Ahmed discloses the pulse oximeter, the source of TES and the controller are integrated as a single unit (e.g. see [0121]).
Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed and Ignagni as applied to claim 1 above, and further in view of Libbus et al. (Pub. No. US 2005/0288729 A1); hereinafter referred to as “Libbus”.
Regarding claims 5 and 6, Ahmed and Ignagni disclose the claimed invention except for the controller is further programmed to control a continuous positive airway pressure (CPAP) machine having a mask, and to regulate the pressure supplied by the CPAP machine to a mask based upon the blood oxygen data. Libbus teaches that it is known to use such a modification as set forth in [0133], [0077], [0081], figures 7B, 7C to provide a device that evaluates sensor conditions and the changing needs of the patient to deliver a variable positive airway pressure (e.g. see [0133]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a CPAP machine that regulates pressure based on blood oxygen data as taught by Libbus in the system of Ahmed and Ignagni, since said modification would provide the predictable results of a device that evaluates sensor conditions and the changing needs of the patient to deliver a variable positive airway pressure.
Regarding claim 7, Ahmed and Ignagni disclose the claimed invention except for electrodes integrated with the mask. Libbus teaches that it is known to use such a modification as set forth in [0119] to provide a device in which the respiratory element and the stimulation element cooperate (e.g. see [0119]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to integrate the electrodes and CPAP mask as taught by Libbus in the system of Ahmed and Ignagni, since said modification would provide the predictable results of a device in which the respiratory element and the stimulation element cooperate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP C EDWARDS whose telephone number is (571)270-1804. The examiner can normally be reached Mon-Fri, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571)272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.C.E/Examiner, Art Unit 3792       

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792